UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 28, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-20269 DUCKWALL-ALCO STORES, INC. (Exact name of registrant as specified in its charter) Kansas 48-0201080 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Cottage Street Abilene, Kansas 67410-2832 (Address of principal executive offices) (Zip Code) (785) 263-3350 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: 3,809,841 shares of common stock, $.0001 par value (the issuer's only class of common stock), were outstanding as of October 28, 2007. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submissions of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signature 17 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Duckwall-ALCO Stores, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share amounts) Assets October 28, January 28, 2007 2007 (Unaudited) Current assets: Cash and cash equivalents $ 4,525 $ 2,983 Receivables 4,530 3,059 Prepaid expenses 3,353 1,561 Prepaid income taxes 2,590 - Inventories 178,311 151,406 Deferred income taxes 3,037 3,037 Total current assets 196,346 162,046 Property and equipment, at cost: Land and land improvements 1,734 1,719 Buildings and building improvements 11,950 12,023 Furniture, fixtures and equipment 60,768 56,703 Transportation equipment 1,484 1,491 Leasehold improvements 16,615 15,410 Construction work in progress 3,382 138 Total property and equipment 95,933 87,484 Less accumulated depreciation 67,699 64,451 Net property and equipment 28,234 23,033 Property under capital leases 24,571 24,571 Less accumulated amortization 19,136 17,618 Net property under capital leases 5,435 6,953 Other non-current assets 150 44 Deferred income taxes 5,736 3,344 Total assets $ 235,901 $ 195,420 Current liabilities: Current maturities of capital lease obligations $ 1,922 $ 2,128 Accounts payable 47,646 35,263 Income taxes payable - 1,915 Accrued salaries and commissions 4,007 4,180 Accrued taxes other than income 5,889 4,242 Self-insurance claim reserves 5,319 4,322 Other current liabilities 3,683 3,634 Total current liabilities 68,466 55,684 Notes payable under revolving loan 48,461 21,077 Capital lease obligations - less current maturities 5,376 6,783 Deferred gain on leases 5,082 5,372 Other non-current liabilities 2,653 444 Total liabilities 130,038 89,360 Stockholders' equity: Common stock, $.0001 par value, authorized 20,000,000 shares; issued and outstanding 3,809,841 shares and 3,794,303 shares respectively 1 1 Additional paid-in capital 38,506 37,315 Retained earnings 67,356 68,744 Total stockholders' equity 105,863 106,060 Total liabilities and stockholders' equity $ 235,901 $ 195,420 See accompanying notes to unaudited consolidated financial statements. 3 Duckwall-ALCO Stores, Inc. and Subsidiaries Consolidated Statements of Operations (dollars in thousands, except per share amounts) (Unaudited) For the Thirteen Week For the Thirty-Nine Week Periods Ended Periods End October 28, 2007 October 29, 2006 October 28, 2007 October 29, 2006 Net sales $ 114,314 $ 108,830 $ 348,267 $ 335,143 Cost of sales 77,504 74,985 237,030 233,601 Gross margin 36,810 33,845 111,237 101,542 Selling, general and administrative 37,002 32,608 105,213 92,979 Depreciation and amortization 1,905 1,636 5,637 4,890 Total operating expenses 38,907 34,244 110,850 97,869 Operating income (loss) from continuing operations (2,097 ) (399 ) 387 3,673 Interest expense 929 809 2,526 2,010 Earnings (loss) from continuing operations before income taxes (3,026 ) (1,208 ) (2,139 ) 1,663 Income tax expense (benefit) (1,254 ) (597 ) (901 ) 583 Earnings (loss) from continuing operations (1,772 ) (611 ) (1,238 ) 1,080 Earnings (loss) from discontinued operations, net of income taxes 137 (37 ) (35 ) 230 Net earnings (loss) $ (1,635 ) $ (648 ) $ (1,273 ) $ 1,310 Earnings (loss) per share Basic Continuing operations $ (0.47 ) $ (0.16 ) $ (0.33 ) $ 0.28 Discontinued operations 0.04 (0.01 ) (0.01 ) 0.06 Net earnings (loss) per share (0.43 ) (0.17 ) (0.34 ) 0.34 Diluted Continuing operations (0.47 ) (0.16 ) (0.33 ) 0.28 Discontinued operations 0.04 (0.01 ) (0.01 ) 0.06 Net earnings (loss) per share $ (0.43 ) $ (0.17 ) $ (0.34 ) $ 0.34 See accompanying notes to unaudited consolidated financial statements. 4 Duckwall-ALCO Stores, Inc. and Subsidiaries Consolidated Statements of Cash Flows (dollars in thousands) (Unaudited) For the Thirty-Nine Week Periods Ended October 28, 2007 October 29, 2006 Cash flows from operating activities: Netearnings (loss) $ (1,273 ) $ 1,310 Adjustments to reconcile netearnings (loss) to net cash used in operating activities: Depreciation and amortization 5,652 4,919 Amortization of debt financing costs and lease costs 31 61 Amortization of deferred gain on sale-leaseback (296 ) (172 ) Gain on sale of assets (118 ) (335 ) Shared based compensation 893 541 Tax benefit of stock options exercised 11 14 Changes in: Receivables (1,471 ) (1,010 ) Prepaid expenses (1,792 ) (259 ) Inventories (26,905 ) (29,544 ) Accounts payable 7,732 8,588 Income taxes payable (4,382 ) (4,136 ) Accrued salaries and commissions (173 ) (2,011 ) Accrued taxes other than income 1,647 342 Self-insurance claim reserves 997 498 Deferred income taxes (231 ) (863 ) Other assets and liabilities (272 ) (1,752 ) Net cash used in operating activities (19,950 ) (23,809 ) Cash flows from investing activities: Proceeds from the sale of assets 637 12,925 Acquisition of property and equipment (9,854 ) (5,625 ) Net cash (used in) provided by investing activities (9,217 ) 7,300 Cash flows from financing activities: Net borrowings under revolving loan 27,384 15,602 Bank overdraft 4,651 6,605 Proceeds from exercise of outstanding stock options 276 125 Excess tax benefit on stock options exercised 11 35 Principal payments under capital lease obligations (1,613 ) (1,483 ) Net cash provided by financing activities 30,709 20,884 Net increase in cash and cash equivalents 1,542 4,375 Cash and cash equivalents at beginning of period 2,983 472 Cash and cash equivalents at end of period $ 4,525 $ 4,847 Cash paid during the period for: Interest $ 2,385 $ 1,829 Income taxes $ 3,784 $ 3,548 See accompanying notes to unaudited consolidated financial statements. 5 Duckwall-ALCO Stores, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements (dollars in thousands, except per share amounts) (1)Basis of Presentation The accompanying unaudited consolidated financial statements of Duckwall-ALCO Stores, Inc. and Subsidiaries (the "Company") are for interim periods and have been prepared in accordance with U.S.generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. It is suggested that the accompanying unaudited consolidated financial statements be read in conjunction with the consolidated financial statements included in the Company's fiscal 2007 Annual Report. In the opinion of management of the Company, the accompanying unaudited consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position of the Company and the results of its operations and cash flows for the interim periods. Because the Company’s business is moderately seasonal, the results from interim periods are not necessarily indicative of the results to be expected for the entire year. (2)Principles of Consolidation The consolidated financial statements include the accounts of Duckwall-ALCO Stores, Inc. andSubsidiaries.All significant intercompany transactions and balances have been eliminated in consolidation. (3)Share-Based Compensation Effective with fiscal 2007, the Company adopted Statement of Financial Accounting Standards No. 123(R) Share-Based Payment (SFAS 123(R)) and began recognizing compensation expense for its share based payments based on the fair value of the awards. Share based payments consist of stock option grants. SFAS 123(R) requires share based compensation expense to be based on the following: a) grant date fair value estimated in accordance with the original provisions of SFAS 123 for unvested options granted prior to the adoption date and b) grant date fair value estimated in accordance with the provisions of SFAS 123(R) for all share based payments granted subsequent to the adoption date.For the thirteen weeks ended October 28, 2007 and October 29, 2006, share based compensation expense lowered pre-tax income by $317 and $268, respectively and $893 and $541 for the thirty-nine weeks ended October 28, 2007 and October 29, 2006, respectively.The benefits of tax deductions in excess of recognized compensation expense are reported as a financing cash flow. Under SFAS 123(R), forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. This estimate is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate. Stock Incentive Plan Under our 2003 Incentive Stock Option Plan, options may be granted to officers and key employees, not to exceed 500,000 shares.According to the terms of the plan, the per share exercise price of options granted shall not be less than the fair market value of the stock on the date of grant and such options will expire no later than five years from the date of grant. The options vest in equal amounts over a four year requisite service period beginning from the grant date. In the case of a stockholder owning more than 10% of the outstanding voting stock of the Company, the exercise price of an incentive stock option may not be less than 110% of the fair market value of the stock on the date of grant and such options will expire no later than five years from the date of grant.Also, the aggregate fair market value of the stock with respect to which incentive stock options are exercisable on a tax deferred basis for the first time by an individual in any calendar year may not exceed $100,000. In the event that the foregoing results in a portion of an option exceeding the $100,000 limitation, such portion of the option in excess of the limitation shall be treated as a nonqualified stock option.At October 28, 2007, the Company had 71,500 shares authorized for future option grants.The Company issues these grants from the unissued shares authorized. Under the Company’s Non-Qualified Stock Option Plan for Non-Management Directors, options may be granted to Directors of the Company who are not otherwise officers or employees of the Company, not to exceed 120,000 shares.According to the terms of the plan, the per share exercise price of options granted shall not be less than the fair market value of the stock on the date of grant and such options will expire five years from the date of grant.The options vest in equal amounts over a four year requisite service period beginning from the grant date.All options under the plan shall be non-qualified stock options.There are no shares remaining to be issued under this plan. The Company previously issued options under the 1993 Incentive Stock Option Plan.This plan was structured in the same fashion as the 2003 Incentive Stock Option Plan described above, however it did not specify the 10% ownership rules.There are no shares remaining to be issued under this plan.As of October 28, 2007, there were no shares outstanding under this plan. The fair value of each option grant is separately estimated for each grant. The fair value of each option is amortized into compensation expense on a straight-line basis from the grant date for the award over the requisite service period as discussed above.We have estimated the fair value of all stock option awards as of the date of the grant by applying a modified Black-Scholes pricing valuation model.The application of this valuation model involves assumptions that are judgmental and highly sensitive in the determination of compensation expense, including expected stock price volatility. The following summarizes information concerning stock option grants during fiscal 2008 and 2007: For the Thirteen Week For the Thirty-Nine Week Periods Ended Periods Ended January 28, 2007 October 28, 2007 October 29, 2006 October 28, 2007 October 29, 2006 Stock options granted 392,000 25,000 - 88,000 377,000 Weighted average exercise price $ 30.35 $ 39.67 $ - $ 39.02 $ 30.01 Weighted average fair value $ 10.59 $ 10.72 $ - $ 10.93 $ 9.95 The weighted average for key assumptions used in determining the fair value of options granted in the thirteen and thirty-nine weeks ended October 28, 2007 and October 29, 2006 and a summary of the methodology applied to develop each assumption are as follows: 6 For the Thirteen Week For the Thirty-Nine Week Periods Ended Periods Ended January 28, 2007 October 28, 2007 October 29, 2006 October 28, 2007 October 29, 2006 Expected price volatility 37.40 % 25.3 % 37.4 % 25.6 % 37.4 % Risk-free interest rate 5.00 % 4.8 % 5.0 % 4.8 % 5.0 % Weighted average expected lives in years 3.8 3.8 3.8 3.8 3.8 Dividend yield 0.00 % 0.00 % 0.00 % 0.00 % 0.00 % EXPECTED PRICE VOLATILITY This is a measure of the amount by which a price has fluctuated or is expected to fluctuate. The Company uses actual historical changes in the market value of its stock to calculate expected price volatility because management believes that this is the best indicator of future volatility. The Company calculates monthly market value changes from the date of grant over a past period to determine volatility. An increase in the expected volatility will increase compensation expense. RISK-FREE INTEREST RATE This is the U.S. Treasury rate for the date of the grant over the expected term.An increase in the risk-free interest rate will increase compensation expense. EXPECTED LIVES This is the period of time over which the options granted are expected to remain outstanding and is based on management’s expectations in relation to the holders of the options. Options granted have a maximum term of five years. An increase in the expected life will increase compensation expense. DIVIDEND YIELD The Company has not made any dividend payments nor does it have plans to pay dividends in the foreseeable future. An increase in the dividend yield will decrease compensation expense. As of October 28, 2007, total unrecognized compensation expense related to non-vested stock options is $3.4 million with a weighted average expense recognition period of 3.8 years. (4)Accounting for Income Taxes We adopted the provisions of FIN48– Accounting for Uncertainty in Income Taxes– an interpretation of FASB Statement No.109, on January 29, 2007.We performed a comprehensive review of potential uncertain tax positions in each jurisdiction in which we operate, in accordance with recognition standards established by FIN48. As a result of our review, we adjusted the carrying amount of our liability for unrecognized tax benefits resulting in a reduction to our January 29, 2007 retained earnings of $115.Our liability for unrecognized tax benefits is $2,125 as of January 29, 2007, of which none would impact our effective tax rate if recognized.The adoption of FIN 48 resulted in the accruals for uncertain tax positions being reclassified from income taxes payable to other current liabilities and other long-term liabilities in our unaudited October 28, 2007 Consolidated Balance Sheet. Our liability for unrecognized tax benefits is $2,218 as of October 28, 2007, of which none would impact our effective tax rate if recognized. With the adoption of FIN 48, we elected to make an accounting policy change to recognize interest related to unrecognized tax benefits in interest expense and penalties in operating expenses.As of the date of adoption, we had $383 accrued for the payment of interest, which is included in the $2,125 unrecognized tax benefit noted above.No amounts were accrued for penalties with respect to unrecognized tax benefits.At October 28, 2007, we had accrued $535 for the payment of interest. The statute of limitations for our federal income tax returns is open for 2003 through 2006.We file in numerous state jurisdictions with varying statutes of limitation.State returns are open from 2002 through 2006 or 2003 through 2006 depending on each state’s statute of limitations. The Company is currently under Internal Revenue Service audit for the fiscal year ended January 29, 2006. The Company anticipates the audit will be concluded prior to the end of the current fiscal year. (5)Earnings Per Share Basic net earnings per share is computed by dividing net earnings by the weighted average number of shares outstanding.Diluted net earnings per share reflects the potential dilution that could occur if contracts to issue securities (such as stock options) were exercised, except for those periods with a loss. Diluted earnings per share excludes the impact ofthe exercise of options to purchase39,119shares of stock for the thirteenweek period endedOctober 28, 2007 and 44,594 for same period ended October 29, 2006, and42,190 shares of stock for the thirty-nine week period ended October 28, 2007, as the effect would be antidilutive due to the net loss recorded during each of the respective periods. The average number of shares used in computingearnings (loss) per share was as follows: Thirteen Weeks Ended Basic Diluted October 28, 2007 3,809,363 3,809,363 October 29, 2006 3,793,252 3,793,252 Thirty-Nine Weeks Ended Basic Diluted October 28, 2007 3,805,795 3,805,795 October 29, 2006 3,791,579 3,831,533 (6)Subsequent Events None (7)New Accounting Pronouncements In September2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurement (SFAS157). SFAS157 provides a definition of fair value, provides guidance for measuring fair value in U.S. GAAP and expands disclosures about fair value measurements. SFAS157 will be effective at the beginning of fiscal 2010. We are currently evaluating the impact of the adoption of SFAS157 on our consolidated financial statements. 7 In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities- Including an Amendment of SFAS 115 (SFAS 159), which permits entities to choose to measure many financial instruments and certain other items at fair value. The fair value option established by this standard permits all entities to choose to measure eligible items at fair value at specified election dates. Entities choosing the fair value option would be required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. Adoption is required for fiscal years beginning after November 15, 2007. We are currently evaluating the expected effect of SFAS 159 on our consolidated financial statements. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Dollars in Thousands Except Per Share Amounts) CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS AND FACTORS THAT MAY AFFECT FUTURE RESULTS OF OPERATIONS, FINANCIAL CONDITION OR BUSINESS Certain statements contained in this Quarterly Report on Form 10-Q that are not statements of historical fact may constitute "forward-looking statements" within the meaning of Section 21E of the Exchange Act. These statements are subject to risks and uncertainties, as described below. Examples of forward-looking statements include, but are not limited to: (i) projections of revenues, income or loss, earnings or loss per share, capital expenditures, store openings, store closings, payment or non-payment of dividends, capital structure and other financial items, (ii) statements of plans and objectives of the Company's management or Board of Directors, including plans or objectives relating to inventory, store development, marketing, competition, business strategy, store environment, merchandising, purchasing, pricing, distribution, transportation, store locations and information systems, (iii) statements of future economic performance, and (iv) statements of assumptions underlying the statements described in (i), (ii) and (iii). Forward-looking statements can often be identified by the use of forward-looking terminology, such as "believes," "expects," "may," "will," "should," "could," "intends," "plans," "estimates", "projects" or "anticipates," variations thereof or similar expressions. Forward-looking statements are not guarantees of future performance or results.They involve risks, uncertainties and assumptions.The Company's future results of operations, financial condition and business operations may differ materially from the forward-looking statements or the historical information stated in this Quarterly Report on Form 10-Q.Stockholders and investors are cautioned not to put undue reliance on any forward-looking statement. There are a number of factors and uncertainties that could cause actual results of operations, financial condition or business contemplated by the forward-looking statements to differ materially from those discussed in the forward-looking statements made herein or elsewhere orally or in writing, by, or on behalf of, the Company, including those factors described below. Other factors not identified herein could also have such an effect. Factors that could cause actual results to differ materially from those discussed in the forward-looking statements and from historical information include, but are not limited to, those factors described below. OVERVIEW Operations.The Company is a regional discount retailer operating 256 stores in 22 states in the central United States.The thirteen weeks ended October 28, 2007 and October 29, 2006 are referred to herein as the third quarter of fiscal 2008 and 2007, respectively.For purposes of this management's discussion and analysis of financial condition and results of operations, the financial numbers are presented in thousands. Strategy.The Company's overall business strategy involves identifying and opening stores in towns that will provide the Company with the highest return on investment.The Company competes for retail sales with other entities, such as mail order companies, specialty retailers, mass merchandisers, dollar stores, manufacturer's outlets, and the internet. The Company is routinely evaluating the appropriate mix of merchandise to improve sales and gross margin performance.The Company uses centralized purchasing, merchandising, pricing and warehousing to obtain volume discounts, improve efficiencies and achieve consistency among stores and the best overall results.The Company utilizes information obtained from its point-of-sale system and regular input from its store associates to determine its merchandise offerings. Company Initiatives. IT initiative: In fiscal 2006, the Company began a company wide IT initiative. This included updating the hardware and software applications at the General Office and store locations. This initiative required the Company to invest capital in addition to committing the Company to future SG&A expenses. Growth initiative: In fiscal 2007, the Company opened seven stores. In fiscal 2008, the Company plans to open 18 stores. This initiative required the Company to invest capital in addition to committing the Company to future SG&A expenses. Material weaknesses remediationinitiative: The Company created its Internal Audit Department in the fourth quarter of fiscal 2007. The Company is aggressively strengthening its control environment via the Internal Audit Department and using the assistance of third party consultants to aid in the remediation of the existing material weaknesses. Recent Events. Key Items in Third Quarter Fiscal 2008 The Company measures itself against a number of financial metrics to assess its performance.Some of the important financial items during the third quarter of fiscal 2008 were: · Net sales increased 5.0% to $114,314.Same store sales increased 2.2% compared to the prior year third quarter. · Gross margin percentage increased to 32.2% of sales, when compared to 31.1% in the prior year third quarter. · Net loss per share was $(0.43) in the third quarter of fiscal 2008 compared to $(0.17) per share in the prior year third quarter. · The Company’s earnings before interest, taxes, depreciation and amortization and share-based compensation expense (“EBITDA”) from continuing operations for the third quarter 2008 was $125. · The Company’s return on average equity (“ROE”) for the third quarter 2008 was (1.5)%. 8 Same store sales growth is a measure which may indicate whether existing stores are maintaining their market share.Other factors, such as the overall economy, may also affect same store sales.The Company defines same stores as those stores that were open as of the first day of the prior fiscal year and remain open at the end of the reporting period.The same store sales for all Company stores increased 2.3% compared to the prior year third quarter, the ALCO stores same store sales increased 2.8%, and the Duckwall same stores sales decreased 5.5% during the third quarter of fiscal 2008.In the third quarter ended October 28, 2007, the Company opened six ALCO stores, closed one ALCO Store and four Duckwall stores. RESULTS OF OPERATIONS Thirteen Weeks Ended October 28, 2007 Compared to Thirteen Weeks Ended October 29, 2006. Net Sales Net sales for the third quarter of fiscal 2008 increased $5,484, or 5.0%, to $114,314 compared to $108,830 for the third quarter of fiscal 2007.Same store sales increased 2.2% when compared with the prior year same quarter.The sales were favorably impacted by customer acceptance of the current merchandise strategy and an average transaction increaseof $0.61 to $18.85 or 3.3%. Gross Margin Gross margin for the third quarter of fiscal 2008 increased $2,965, or 8.8%, to $36,810 compared to $33,845 in the third quarter of fiscal 2007.Gross margin as a percentage of sales was 32.2% for the third quarter of fiscal 2008, which increased when compared to 31.1% for the third quarter of fiscal 2007.The increase in the gross margin percentage was primarily due to lower freight costs (58 basis points), increased vendor support (174 basis points) and significantly improved initial markon percentages (44 basis points); offset by increased markdowns (103 basis points) and shrinkage (63 basis points). The increase in vendor support is dueto new store allowances for six new stores opened in the third quarter of fiscal 2008 compared to no new stores opened in the third quarter of fiscal 2007. SG&A Selling, general and administrative expense increased $4,394 or 13.5%, to $37,002 in the third quarter of fiscal 2008 compared to $32,608 in the third quarter of fiscal 2007.As a percentage of net sales, selling, general and administrative expensesfor fiscal 2008 were 32.4%, compared to 30.0% for fiscal 2007.Significantfluctuations are identified in the table below: For the Thirteen Weeks Ended October 28, 2007 October 29, 2006 Variance Final SG&A as reported $ 37,002 $ 32,608 $ 4,394 Less: significant fluctuations IT initiative costs (System & POS) (637 ) (277 ) (360 ) Growth initiative Non comparable store expenses (1,745 ) (639 ) (1,106 ) Non comparable preopening expenses (1,164 ) (276 ) (888 ) Increased expenses for Growth - New Store Development and other departments (1,216 ) (890 ) (326 ) Total growth initiative (4,125 ) (1,805 ) (2,320 ) Material weaknesses remediation initiative (467 ) (362 ) (105 ) Timing variances CO-OP income 1,191 2,000 (809 ) Vacation and sick leave accrual (227 ) 132 (359 ) Inventory service fees (401 ) (562 ) 161 Total timing variances 563 1,570 (1,007 ) Other Planned increased store maintenance expenses (1,090 ) (697 ) (393 ) Professional services (509 ) (274 ) (235 ) Share based compensation (317 ) (268 ) (49 ) Total other (1,916 ) (1,239 ) (677 ) Subtotal of significant fluctuations (6,582 ) (2,113 ) (4,469 ) SG&A, excluding significant fluctuations $ 30,420 $ 30,495 $ (75 ) As a percentage of comparable store sales, selling, general and administrative expenses, excluding significant fluctuationsfor fiscal 2008 were 27.8%, compared to 28.5% for fiscal 2007.The Company opened six new storesin the third quarter of fiscal 2008 compared to no new stores opened in the third quarter of fiscal 2007. Inventory service fees decreased in the third quarter of fiscal 2008 and are expected to be consistent with fiscal 2007. Fiscal 2008 CO-OP income is expected to be consistent with fiscal 2007. Depreciation and Amortization Expense Depreciation and amortization expense increased $269, or 16.4%, to $1,905 in the third quarter of fiscal 2008 compared to $1,636 in the third quarter of fiscal 2007.The increase is primarily due to new stores opened in the third quarter of fiscal 2007 and the first quarter of fiscal 2008 and items related to the IT initiative. Interest Expense 9 Interest expense increased $120, or 14.8%, to $929 in the third quarter of fiscal 2008 compared to $809 in the third quarter of fiscal 2007.The increase in interest expense was due to higher levels of borrowing due to opening six new stores in the third quarter of fiscal 2008 compared to zero for fiscal 2007. Income Taxes The Company’s effective tax rate on earnings from continuing operations before income taxes in the third quarter of fiscal 2008 was 41.4%, compared to 49.4% in the third quarter of fiscal 2007.The effective tax rate is lower due to work opportunity tax credits not being effective in the third quarter of fiscal 2007. Earnings (Loss) from Discontinued Operations Earnings from discontinued operations, net of income tax, was $137 in the third quarter of fiscal 2008, compared to loss of $37 in the third quarter of fiscal 2007.In the third quarter of fiscal 2008, one ALCO store and four Duckwall stores were closed.The gain for the third quarter of fiscal 2008 was due the sale of property from the ALCO store closed in the third quarter of fiscal 2008.Stores closed where the Company has exited the market are reflected in discontinued operations in all periods presented. Thirty-Nine Weeks Ended October 28, 2007 Compared to Thirty-Nine Weeks Ended October 29, 2006. Net Sales Net sales for the thirty-nine week period of fiscal 2008 increased $13,124, or 3.9%, to $348,267 compared to $335,143 for the thirty-nine week period of fiscal 2007.Same store sales increased 1.8% when compared with the prior year.The sales were favorably impacted by customer acceptance of the current merchandise strategy andan average transaction increaseof $0.63 to $18.80 or 3.5%. Gross Margin Gross margin for the thirty-nine week period of fiscal 2008 increased $9,695, or 9.6%, to $111,237 compared to $101,542 in the thirty-nine week period of fiscal 2007.Gross margin as a percentage of sales was 31.9% for the thirty-nine week period of fiscal 2008, which increased when compared to 30.3% for the thirty-nine week period of fiscal 2007.The increase in the gross margin percentage was primarily due to lower freight costs (44 basis points) and significantly improved initial markon percentages (48 basis points), increased vendor support (110 basis points); offset by increased markdowns (3 basis points) and shrinkage (39 basis points). The increase in vendor support is dueto new store allowances for eight new stores opened infiscal 2008 compared to four new stores opened infiscal 2007. SG&A Selling, general and administrative expense increased $12,234 or 13.2%, to $105,213 in the thirty-nine week period of fiscal 2008 compared to $92,979 in the thirty-nine week period of fiscal 2007.As a percentage of net sales, selling, general and administrative expenses in the third quarter of fiscal 2008 were 30.2%, compared to 27.7% in the third quarter of fiscal 2007.Significant fluctuations are identified in the table below: For the Thirty-Nine Week Periods Ended October 28, 2007 October 29, 2006 Variance Final SG&A as reported $ 105,213 $ 92,979 $ 12,234 Less: significant fluctuations IT initiative costs (System & POS) (1,909 ) (627 ) (1,282 ) Growth initiative Non comparable store expenses (4,083 ) (1,401 ) (2,682 ) Non comparable preopening expenses (1,516 ) (620 ) (896 ) Increased expenses for Growth - New Store Development and other departments (3,529 ) (2,569 ) (960 ) Total growth initiative (9,128 ) (4,590 ) (4,538 ) Material weaknesses remediation initiative (1,294 ) (565 ) (729 ) Timing variances CO-OP income 4,065 5,911 (1,846 ) Vacation and sick leave accrual (207 ) 21 (228 ) Inventory service fees (1,101 ) (698 ) (403 ) Total timing variances 2,757 5,234 (2,477 ) Other Planned increased store maintenance expenses (3,307 ) (2,087 ) (1,220 ) Professional services (1,630 ) (1,371 ) (259 ) Share based compensation (893 ) (541 ) (352 ) Total other (5,830 ) (3,999 ) (1,831 ) Subtotal of significant fluctuations (15,404 ) (4,547 ) (10,857 ) SG&A, excluding significant fluctuations $ 89,809 $ 88,432 $ 1,377 As a percentage of comparable store sales, selling, general and administrative expenses, excluding significantfluctuationsfor fiscal 2008 were 26.7%, compared to 26.8% for fiscal 2007.The Company has opened eight new stores and relocated two Duckwall stores to ALCO stores in fiscal year 2008 compared to opening four stores in fiscal year 2007. Fiscal 2008 inventory service fees, CO-OP incomeand vacation and sick leave accrualare expected to be consistent with fiscal 2007. The non comparable storeexpenses, IT initiative costs, store maintenance expenses and increased expenses for growth for fiscal 2008 were budgeted to be higher than fiscal 2007.SG&A, excluding significantfluctuations for fiscal 2008, increased 1,377 or 1.6% over fiscal 2007. The Company is constantly looking for opportunities to reduce SG&A expenses for the remainder of fiscal 2008 and future years. 10 Depreciation and Amortization Depreciation and amortization expense increased $747, or 15.3%, to $5,637 in the thirty-nine week period of fiscal 2008 compared to $4,890 in the thirty-nine week period of fiscal 2007.The increase is primarily due to new stores opened in the third quarter of fiscal 2007 and the first quarter of fiscal 2008 and items related to the IT initiative. Interest Expense Interest expense increased $516, or 25.7%, to $2,526 in the thirty-nine week period of fiscal 2008 compared to $2,010 in the thirty-nine week period of fiscal 2007.The increase in interest expense was due to higher levels of borrowing due to opening eight new stores in fiscal 2008 compared to four new stores in fiscal 2007. Income Taxes The Company’s effective tax rate on earnings from continuing operations before income taxes in the thirty-nine week period of fiscal 2008 was 42.1%, compared to 35.1% in the thirty-nine week period of fiscal 2007.The effective tax rate is higher due to work opportunity tax credits not being effective in fiscal 2007 offset bypermanent tax differences relating to share based compensation expense. Earnings (Loss) from Discontinued Operations Loss from discontinued operations, net of income tax, was $35 in the thirty-nine week period of fiscal 2008, compared to earnings from discontinued operations of $230 in the thirty-nine week period of fiscal 2007.Two ALCO stores and six Duckwall stores were closed during fiscal 2008.The gain for the thirty-nine week period of fiscal 2007 was due to a property held for sale in relation to the store closings done in fiscal 2006.Stores closed where the Company has exited the market are reflected in discontinued operations in all periods presented. SG&A Detail; Certain Financial Measures The Company has included EBITDA, a non-GAAP performance measure, as part of its disclosure as a means to enhance its communications with stockholders. Certain stockholders have specifically requested this information as a means of comparing the Company to other retailers that disclose similar non-GAAP performance measures. Further, management utilizes this measure in internal evaluation; review of performance and to compare the Company’s financial measure to that of its peers. EBITDA differs from the most comparable GAAP financial measure (earnings from continuing operations before discontinued operations) in that it does not include non-cash items. As a result, it may not reflect important aspects of the results of the Company’s operations. 11 For the Thirteen Week For the Thirty-Nine Week Periods Ended Periods Ended SG&A Expenses Breakout October 28, 2007 October 29, 2006 October 28, 2007 October 29, 2006 General office $ 5,291 $ 4,224 $ 16,404 $ 13,271 Distribution center 2,332 2,411 6,256 6,368 401(K) expense 118 124 356 358 Comparable stores SG&A 26,035 24,666 75,705 70,420 Non comparable stores SG&A (1) 2,909 915 5,599 2,021 Shared based compensation expense 317 268 893 541 Final SG&A as reported $ 37,002 $ 32,608 $ 105,213 $ 92,979 ROE (2) -1.5 % -0.6 % -1.2 % 1.3 % Net sales $ 114,314 $ 108,830 $ 348,267 $ 335,143 SG&A as % of sales 32.4 % 30.0 % 30.2 % 27.7 % SG&A per average selling square foot $ 8.61 $ 7.80 $ 24.47 $ 22.22 EBITDA (3) $ 125 $ 1,505 $ 6,917 $ 9,104 EBITDA per average selling square foot (4) $ 0.03 $ 0.36 $ 1.61 $ 2.18 Sales per average selling square feet (5) ALCO $ 27.29 $ 26.75 $ 83.09 $ 82.35 Duckwall $ 18.44 $ 18.35 $ 57.34 $ 56.52 Total $ 26.59 $ 26.02 $ 80.99 $ 80.10 Average inventory per average selling square feet (5)(6) ALCO (7) $ 31.91 $ 30.47 $ 31.60 $ 29.60 Duckwall $ 23.74 $ 22.68 $ 23.59 $ 22.85 Total (7) $ 31.27 $ 29.79 $ 30.94 $ 29.01 Average selling square feet (5) 4,299 4,182 4,300 4,184 Average square feet % change 2.8 % 6.2 % 2.8 % 6.9 % Total stores operating beginning of period 255 254 256 251 Total stores operating end of period 256 253 256 253 Supplemental Data: Same store sales change 2.2 % 5.0 % 1.8 % 6.4 % Total customer count change -0.6 % 1.4 % -1.5 % 3.3 % Average sale per ticket change 3.3 % 7.1 % 3.5 % 7.0 % (1) Non Comparable Stores are those stores opened in Fiscal 2008 & Fiscal 2007. (2) Return on average equity (ROE) is calculated as net earnings (loss) divided by average stockholders' equity. Average Stockholders' Equity is calculated as (beginning of period stockholders' equity plus end of period stockholders' equity) divided by 2 (3) Adjusted EBITDA is a non-GAAP financial measure and is calculated asearnings (loss) from continuing operations before interest, taxes, depreciation and amortization, and stock option expense. (4) Adjusted EBITDA per selling square foot is a non-GAAP financial measure and is calculated as EBITDA divided by selling square feet. (5) Average selling square feet is (beginning square feet plus ending square feet) divided by 2. (6) Average inventory is (beginning inventory plus ending inventory) divided by 2.This includes only the merchandise inventory at store level. (7) Excludes inventory from unopened stores. Average inventory per average selling square feet as of the thirty-nine week period of fiscal 2008 when compared to the same period of fiscal 2007 decreased 25.6% when measured against the average inventory per selling square feet as of the twenty-six week periods of fiscal 2008 and fiscal 2007. Fiscal 2008 Compared to Fiscal 2007 General Office expenses for fiscal 2008 increased $3,133 or 23.6%.The increase is primarily due to: increased professional fees of $872 increased travel expenses of $278 increased relocation expensesof $270 expenses associated with additional departments and personnel for growth initiative of $1,124 reclassification of capital lease rent credit of $957 to comparable store 12 Comparable store SG&A expenses increased $5,285 or 7.5%.The increase is primarily due to: increased inventory service fees $403 increased services relatedto planned store maintenance expense $1,220 increased expenses associated with the Company's IT initiative $1,234 reduced CO-OP advertising income $1,846 reclassification of capital lease rent credit of $957 from general office Non Comparable Stores SG&A expenses increased $3,578 or 177.0%.The Company has opened 11 stores since the third quarter of fiscal 2007. Reconciliation and Explanation of Non-GAAP Financial Measures The following table shows the reconciliation of Adjusted EBITDA per selling square foot from earnings(loss) from continuing operations: For the Thirteen Week For the Thirty-Nine Week Periods Ended Periods Ended October 28, 2007 October 29, 2006 October 28, 2007 October 29, 2006 Earnings (loss)from continuing operations $ (1,772 ) $ (611 ) $ (1,238 ) $ 1,080 Plus interest 929 809 2,526 2,010 Plus taxes (1,254 ) (597 ) (901 ) 583 Plus depreciation and amortization 1,905 1,636 5,637 4,890 Plus share based compensation expense 317 268 893 541 EBITDA $ 125 $ 1,505 $ 6,917 $ 9,104 Earnings (loss)from continuing operations per square foot $ (0.41 ) $ (0.15 ) $ (0.29 ) $ 0.26 Plus interest per square foot 0.22 0.19 0.59 0.48 Plus taxes per square foot (0.29 ) (0.14 ) (0.21 ) 0.14 Plus depreciation and amortization per square foot 0.44 0.39 1.31 1.17 Plus stock option expense per square foot 0.07 0.06 0.21 0.13 EBITDA per selling square foot $ 0.03 $ 0.36 $ 1.61 $ 2.18 LIQUIDITY AND CAPITAL RESOURCES The Company's primary sources of funds are cash flows from operations and borrowings under its revolving loan credit facility. At October 28, 2007, working capital (defined as current assets less current liabilities) was $127,880 compared to $116,575 at October 29, 2006.The increase in working capital was primarily attributable to increases in inventory. The Company has a loan agreement with its lenders that provides a revolving loan credit facility is generally limited to a borrowing base 70% of eligible inventory, as defined in the loan agreement, up to $70,000 of long-term financing.The borrowing base computation as of October 28, 2007 was $118,700, which creates $48,700 of suppressed availability. Suppressed availability is defined as the borrowing base computation less $70,000.
